Case 3:08-cr-00147-RDM Document 57 Filed 08/07/19 Page 1 of 1
Case 3:08-cr-00147-RDM Document 56-1 Filed 08/06/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
No. 3:08-CR-147
3:16-CV-981
Vv.
(MARIANI, J.)
WILFREDO ARIEL SOLANO,
Defendant

ORDER

AND NOW, this 4) Pr, August 2019, upon review of the Government’s
Response To Order To Show Cause, IT IS HEREBY ORDERED:

1. The Government will be deemed to oppose Solano’s motion to
reopen his Section 2255 motion.

2. Government's response shall be filed on or before August 13,
2019.

3. Within 14 days of the date of the filing of the Government’s

response, Solano may file a reply brief.

 
